DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-14 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 10 recites “wherein the fixed member is brought into contact tightly with the body of the patient while surrounding at least one of abdomen, a leg, or an arm of the patient”, where the claim language requires the human body parts. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 4, 5, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 2, the claim language “wherein the laser of the first wavelength and the laser of the second wavelength are irradiated toward a skin surface such that at least some of the lasers penetrate epidermis and dermis and reach the subcutaneously fat layer” is indefinite, because the claim seems to be reciting a method step in an apparatus claim. It is unclear what is required in the claim. Examiner suggests a claim language of “[structure] configured to [functional language]” or “[structure] capable of [functional language]” for an apparatus claim. 
For the purpose of examination, the above claim language has been interpreted as “wherein the laser of the first wavelength and the laser of the second wavelength are configured to irradiate toward a skin surface such that at least some of the lasers penetrate epidermis and dermis and reach the subcutaneously fat layer”. 
Re Claim 5, the claim language, “wherein the laser of the first wavelength and the laser of the second wavelength are emitted alternately”, is indefinite, because the claim is reciting a method step in an apparatus claim. The scope of the claim is unclear. 
For the purpose of examination, the claim language has been interpreted as an intended use. As long as the prior art discloses a laser of the first wavelength and a laser of the second wavelength, the disclosure meets the claim language. The disclosed lasers can be used to emit light alternately. 
Re Claim 10, the claim language, “wherein the fixed member is brought into contact tightly with the body of the patient while surrounding at least one of abdomen, a leg, or an arm of the patient”, is indefinite, because the claim is reciting a method step in an apparatus claim. The scope of the claim is unclear. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim language, “wherein the laser of the first wavelength and the laser of the second wavelength are emitted alternately”, is a method step and does not further limit the structure of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fixed member for fixing 5at least one of the first light irradiation unit or the second light irradiation unit to a body of a patient” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on para. [63] of the specification, the corresponding structure for the “fixed member” is a mounting portion 53 with a plurality of hand piece mounting holes 54, a first coupling portion 51 extending from the mounting portion 53, and a second coupling portion 52 extending from the mounting portion 53 toward the other side.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanks et al. (US 2011/0087312), hereinafter “Shanks”.
Re Claims 1, 2, 3, 4, and 5, Shanks discloses a laser lipolysis apparatus comprising: 
a first light irradiation unit for emitting a laser of a first wavelength reaching an upper 5region of a subcutaneous fat layer (para. [0050] discloses a semiconductor diode emitting laser light having wavelengths of about 635 nm); and 

wherein the laser of the first wavelength and 10the laser of the second wavelength are irradiated toward a skin surface such that at least some of the lasers penetrate epidermis and dermis and reach the subcutaneous fat layer (para. [0017] discloses that low-level laser therapy is applied externally through the skin of the patient to targeted areas of a patient’s body, where the targeted areas correspond to areas of greatest accumulation of subcutaneous fat, in order to reduce the intracellular fat), 
wherein the first wavelength is shorter than the second wavelength, wherein the first wavelength is 635nm and the second wavelength is 1064nm (para. [0014] discloses that application of laser light at 635 nm yields a transitory pore developing in the cellular wall of the adipocyte leading to its collapse; para. [0018], [0037] discloses a 635 nm scanning laser, para. [0037] discloses that to obtain the maximum benefit it may be desirable to stimulate the patient at two or more different wavelengths and discloses lasers having a 632 nm wavelength and semiconductor diode lasers with a broad range of wavelengths between 405-1500 nm; para. [0050] discloses a preferred laser that is a semiconductor diode emitting laser light having wavelengths of about 635 nm and diode laser at 1064 nm.).
Shanks discloses low level laser therapy reaching a subcutaneous fat layer, but is silent regarding wavelengths reaching a specific region of a subcutaneous fat layer. Claim 1 is a system claim, and the claim languages “reaching an upper region of a subcutaneously fat layer” and “reaching a lower region of the subcutaneous fat layer” are intended use. As long as the prior art reference discloses the claimed wavelengths of the first wavelength being 635 nm and the second wavelength being 1064 nm, the disclosure meets the claim limitation and the intended use. Having the specific claimed wavelengths should perform the intended use. 

	Re Claim 6, Shanks further discloses that a first hand piece provided with the first light irradiation unit; and a second hand piece provided with the second light irradiation unit (para. [0050] discloses different lasers with different wavelengths and para. [0034] discloses that the laser energy can be applied using a variety of laser devices such as a hand-held laser device, which discloses that hand-held laser devices can be used for irradiation units). 
	Re Claim 7, Shanks further discloses that a hand piece provided with the first light irradiation unit and the second light irradiation unit (para. [0034] discloses that the laser energy can be applied using a variety of laser devices such as a hand-held laser device; and para. [0050] discloses that a laser device may have one or more laser energy sources; therefore, a laser for 635 nm and a laser for 1064 nm can both be in one hand-held laser device).
Re Claim 8, Shanks further discloses a fixed member for fixing 5at least one of the first light irradiation unit or the second light irradiation unit to a body of a patient (para. [0042], [0045], figs. 5-9 disclose a scanner 110 with a base 112 with a laser guidance system that mounts laser devices 127, 128 on a upper arm 117 and a lower arm 118).   
Re Claim 10, Shanks further discloses that10 the fixed member is brought into contact tightly with the body of the patient while surrounding at least one of abdomen, a leg, or an arm of the patient (para. [0042], [0045], figs. 5-9 disclose that the base 112 makes contact with the body of the patient and the upper arm 117 and the lower arm 118 surround the targeted area of the patient to position the laser devices 127, 128 towards the targeted area, where the upper arm and the lower arm can be moved via .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shanks et al. (US 2011/0087312), hereinafter “Shanks”.
Re Claim 9, Shanks discloses that the first light irradiation unit and the second light irradiation unit are installed in the fixed member (para. [0038] and [0045] disclose that the laser sources may be attached to a support structure). 
Shanks does not explicitly mention that the light irradiation units are detachably installed in the fixed member.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shanks, by configuring the first and second light irradiation units to be detachably installed in the fixed mention, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, and for the purpose of changing the irradiation units depending on different selection of wavelengths used in therapy regimes or exchanging the irradiation units in case of malfunction. MPEP 2144.04  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shanks et al. (US 2011/0087312), hereinafter “Shanks”, in view of Chandler (US 20180021591). 
Re Claims 11, 12, and 13, Shanks discloses 15aaaaaadfadsfasdfada laser lipolysis procedure method comprising: 
irradiating skin of a patient with a laser of a first wavelength reaching an upper region of a subcutaneous fat layer (para. [0050] discloses a semiconductor diode emitting laser light having wavelengths of about 635 nm); and 
irradiating the skin of the patient with a laser of a second wavelength reaching a lower region of the subcutaneous fat layer (para. [0050] discloses a diode laser at 1064 nm), 
wherein the first wavelength is shorter than the second wavelength, and wherein the first wavelength is 25selected within a range equal to or greater than 630nm and equal to or smaller than 640nm, and17 the second wavelength is selected within a range equal to or greater than 1060nm and equal to or smaller than 1070nm (para. [0014] discloses that application of laser light at 635 nm yields a transitory pore developing in the cellular wall of the adipocyte leading to its collapse; para. [0018], [0037] discloses a 635 nm scanning laser, para. [0037] discloses that to obtain the maximum benefit it may be desirable to stimulate the patient at two or more different wavelengths and discloses lasers having a 632 nm wavelength and semiconductor diode lasers with a broad range of wavelengths between 405-1500 nm; para. [0050] discloses a preferred laser that is a semiconductor diode emitting laser light having wavelengths of about 635 nm and diode laser at 1064 nm.).
20  	MPEP 2112.02 discloses that prior art device anticipates a claimed process if the device carries out the process during normal operation.  
	It is inherent that if the prior art discloses the use of claimed wavelengths, the prior art device/process should be able to perform the function associated with the wavelengths, which are 
	Additionally, Chandler discloses method and system for reducing fat cells in a human body and discloses that a wavelength at about 635 nm may penetrate below the skin surface and into subdermal tissues of the treatment area at a depth sufficient to stimulate lipolysis in the adipocytes (para. [0018], [0019]). Chandler also discloses that infrared emitters can be used for lipolysis where the infrared energy may be able to penetrate up to five centimeters beneath the skin surface, where the therapeutic benefits include the release of toxins stored within subcutaneous fatty deposits and accelerated weight loss (para. [0022]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shanks, by using the first wavelength to reach an upper region of a subcutaneous fat layer and the second wavelength to reach a lower region of a subcutaneous fat layer, as taught by Chandler, for the purpose of using a different wavelength to target different depths of fat layers for the release of toxins stored within subcutaneous fatty deposits and accelerated weight loss (para. [0022]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shanks et al. (US 2011/0087312), hereinafter “Shanks”, as modified by Chandler (US 20180021591), and further in view of Briefs et al. (US 2008/0262574), hereinafter “Briefs”.
Re Claim 14, Shanks as modified by Chandler discloses the claimed invention as set forth in claim 11.
Shanks and Chandler are silent regarding the laser of the first 5wavelength and the laser of the second wavelength being irradiated alternately.
However, Briefs discloses a laser lipolysis procedure method (para. [0033]) and discloses the same wavelength ranges disclosed in Shanks for the first wavelength and the second wavelength (para. [0032]) and teaches that the laser of the first wavelength and the laser of the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shanks as modified by Chandler, by configuring the laser of first 5wavelength and the laser of the second wavelength to be irradiated alternately, as taught by Briefs, for the purpose of creating a more efficient treatment regime for fat reduction (para. [0045]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V.V.H./
Vynn Huh, February 20, 2021Examiner, Art Unit 3792


          
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792